Citation Nr: 0803586	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-26 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a surgical repair of an umbilical hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran requested a hearing in Washington, D.C. before a 
Veterans Law Judge of the Board.  However, the veteran later 
cancelled this hearing request.  38 C.F.R. § 20.702(e) 
(2007).

In a July 2004 decision, the Board reopened the veteran's 
claim for service connection for postoperative residuals of a 
surgical repair of an umbilical hernia and remanded this 
claim to the Appeals Management Center (AMC) for further 
development and readjudication on the underlying merits.  The 
Board directed the AMC to (1) ensure that all notification 
and development action required by the Veterans Claims 
Assistance Act (VCAA) and implementing VA regulations was 
completed, (2) request a medical basis for F.D.M.'s opinion 
that the veteran has adhesions and whether they are related 
to the surgical repair of his umbilical hernia during his 
military service, (3) obtain any outstanding VA outpatient 
treatment records, and (4) schedule a VA compensation 
examination to determine whether the adhesions or 
obstructions are a residual of the surgical repair of the 
veteran's umbilical hernia during service.  


FINDING OF FACT

A VA examiner in February 2005, on remand, found it highly 
unlikely the veteran has intestinal adhesions and highly 
unlikely that the umbilical hernia repair in service caused 
his current digestion problems.




CONCLUSION OF LAW

The veteran's postoperative residuals of a surgical repair of 
an umbilical hernia were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO in May 2002 and July 2004 
(the AMC sent the more recent letter on remand):  
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
would obtain and assist him in obtaining; (3) informed him 
about the information and evidence he was expected to 
provide; and (4) requested that he provide any evidence in 
his possession pertaining to his claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim[]."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC, however, did not send a Dingess letter.  
Nevertheless, since the Board concludes below that the 
preponderance of the evidence is against granting service 
connection, any question concerning a downstream initial 
disability rating or effective date is rendered moot.  So not 
receiving this additional notice is inconsequential and, 
thus, at most harmless error.  See 38 C.F.R. § 20.1102.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination to determine the nature and etiology of any 
postoperative residuals of a surgical repair of an umbilical 
hernia - and, more specifically, whether they are related to 
his military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further assistance is needed to meet the requirements of 
the VCAA or Court.


Entitlement to Service Connection for Postoperative Residuals 
of a Surgical Repair of an Umbilical Hernia

The veteran attributes his current digestive problems to the 
surgical repair of an umbilical hernia while he was in the 
military.  Unfortunately, the Board finds that the 
preponderance of the evidence is against this claim, so it 
must be denied.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).

The report of the veteran's January 1973 military entrance 
examination notes that he had an umbilical hernia.  So there 
were objective indications of this hernia even when he began 
serving in the military  His service medical records indicate 
that in November 1975 he requested surgery to repair the 
hernia, which he said that he had had since birth.  In 
January 1976, the military surgically repaired this hernia 
and there was no evidence of infection or other 
complications.  Upon discharge from service in May 1976, his 
separation examination indicated that he was in good health 
and his abdomen and viscera were normal.

In July 2002, the veteran submitted an unsigned statement 
from Dr. F.D.M.  Dr. F.D.M. indicated that the veteran had 
experienced problems with his stomach on and off since 1996.  
Indeed, Dr. F.D.M. felt the veteran had "developed adhesions 
with his umbilical hernia" because he had experienced 
abdominal pain at the site of his surgery.

Upon VA examination in September 2002, the veteran complained 
of abdominal pain and constipation.  Physical examination 
revealed a flat, soft abdomen with mild tenderness in all 
quadrants.  The examiner diagnosed non-ulcerative gastritis, 
dyspepsia, irritable bowel syndrome with predominate 
constipation.  The examiner concluded that the surgical 
repair of the veteran's umbilical hernia during service had 
no effect on his daily activities.  

An October 2002 CT scan of the veteran's abdomen and pelvis 
appeared normal, except that the body of the right gland 
appeared thickened.  The examiner noted that this might have 
been artifactual.

In April 2003, the September 2002 VA examination report and 
claims file were sent to a VA clinician for an opinion as to 
whether the veteran had adhesions as a result of the surgical 
repair of his umbilical hernia during service and, if so, the 
limitations in his daily living as a result.  The designated 
clinician reviewed the claims file, including the CT scans of 
the veteran's abdomen, and concluded the veteran did not have 
obstructive or excess adhesive tissue as a result of the 
umbilical hernia repair, and that there was no limitation in 
his daily living or abdominal distress as a result of the 
surgery in service.

A June 2003 letter from Dr. F.D.M. states the veteran was 
initially seen in 1996 for abdominal pain.  Dr. F.D.M. also 
states the veteran was still having problems with 
obstipation.  Dr. F.D.M. believed the veteran had probable 
adhesions.  Dr. F.D.M. indicated it was impossible to 
ascertain the extent of the adhesions without laparoscopic 
surgery, and that the CT scans could not be relied upon as 
determinative.  He concluded that the veteran had reflux 
esophagitis with gastroesophageal reflux disease, 
hypertension, and abdominal pain at the site of his surgery.

As already alluded to, to determine the etiology of his 
claimed disability - and, more specifically, whether it is 
somehow attributable to his military service, VA had the 
veteran undergo a compensation examination in February 2005 
while his case was on remand at the AMC.  Specifically, the 
Board remand directed the AMC to (1) determine whether he has 
adhesions or obstructions, and (2) if he does, whether it is 
just as likely as not that his adhesions and/or obstructions 
are a residual of the surgical repair of his umbilical hernia 
during service.  When examined, the veteran complained of 
constipation, excess gaseousness, and passing lots of flatus.  
Objective findings revealed a flat abdomen that was not 
distended.  Bowel sounds were active and within normal 
limits.  The rectal examination also was normal.  
The examiner diagnosed the veteran with a 1-inch scar in the 
umbilicus which is very slight, no large scar about the 
umbilicus or inferior to the umbilicus, and no intestinal 
adhesions.  More importantly, the examiner concluded that it 
is highly unlikely the veteran has adhesions from his 
previous surgery as he has no symptoms that would suggest 
intentional adhesions or a problem.  The examiner also 
diagnosed irritable bowel syndrome, constipation, and some 
abdominal pain.  Hence, this examiner concluded that it is 
highly unlikely the veteran has intestinal adhesions and 
highly unlikely that the umbilical hernia repair in service 
lead to adhesions and recurrent intestinal obstruction.

Although this rather recent VA examination confirmed the 
veteran has irritable bowel syndrome, constipation, and 
abdominal pain, so a current disability, there is no 
persuasive nexus evidence linking these conditions to his 
military service - including to the complaints and 
treatment, including surgery, he received while in the 
military.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  This simply has not been done in this 
instance.



Despite the Board remanding this case in June 2004 to give 
him this opportunity, Dr. F.D.M. did not provide the medical 
basis and supporting authority for his opinion that the 
veteran has adhesions and that these adhesions are related to 
the surgical repair of his umbilical hernia during his 
military service.  Dr. F.D.M. only made what amounts to bare, 
conclusory, statements concerning this purported cause-and-
effect relationship, and many of his statements - by his own 
admission, are couched in equivocal terms.  See Perman v. 
Brown, 5 Vet. App. 227, 241 (1993).  An absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is definite etiology or 
obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  And an etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. 
App. 336, 338 (1997).  But just as well, the Court has held 
that a doctor's opinion phrased in terms tantamount to 
"may or may not" be related to service is an insufficient 
basis for an award of service connection.  Winsett v. West, 
11 Vet. App. 420, 424 (1998).  So the VA examiner's 
definitive opinion to the contrary is more probative since it 
does not have these flaws.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question and 
determine whether to accept such an opinion under the 
circumstances).  See, too, Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for postoperative 
residuals of a surgical repair of an umbilical hernia.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, VA must deny the appeal.




ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


